DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Application
This office action is in response to the Application filed on 11/24/2020.  
Claims 1-20 are presented for examination. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/05/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has being considered by the examiner.
Drawings
The drawings submitted on 11/24/2020 are accepted.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
In the event a determination of the status of the application as subject to AIA  35 U.S.C. 102, 103, and 112 (or as subject to pre-AIA  35 U.S.C. 102, 103, and 112) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon and/or the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kessler et al. (US 6,681,306; hereinafter Kessler), in view of Applicant Admitted Prior Art (Specification paragraphs [0019]-[0022]; hereinafter AAPA).
Regarding independent claim 1, AAPA teaches performing a media management operation on the collected portion of the data cache to relocate the second data to a storage area of the memory sub-system that is at a higher data density than the data cache ([0019], Conventionally, during host idle time, a garbage collection operation can be performed to relocate all of the host data stored in the static SLC cache to high density bulk storage, referred to as an XLC (e.g., MLC/TLC/QLC) storage area (e.g., having a 256 GB storage size). The garbage collection operation includes a process of relocating data from one or more data blocks (e.g., the static SLC cache) into a new destination data block (e.g., the XLC storage), with the intended purpose of data consolidation to free up storage resources of the static SLC cache for subsequent erase and new write processing).
AAPA does not teach exempt portion. In an analogous art of garbage collection, Kessler teaches an exempt portion, wherein the exempt portion comprises a first set of data blocks that store first data written by a host system (claim 19, a first area being initially designated to store recently allocated objects, wherein the first area includes first and second sub-sections, the method comprising: designating the first sub-section {exempt} of the first area for allocation of new objects; col. 6, ll. 5-6, by not scavenging the younger section, the objects in the younger section are allowed more time to die); 
identifying a collected portion of the data cache of the memory sub-system, wherein the collected portion comprises a second set of data blocks that store second data written by the host system (claim 19, performing garbage collection on the second sub-section {collected portion} of the first area when the determining determines that the first sub-section of the first area should no longer be designated for allocation of new object; col. 5, ll. 61-66, The most recently allocated objects in the new generation are kept in a “younger” section, while the less recently allocated objects in the new generation are kept in an “older” section. When the new generation becomes filled to the extent that it is not possible to allocate an additional object in the new generation, only the older section of the new generation is scavenged); 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention was made, with the teachings of AAPA and Kessler before them, to improve AAPA’s conventional memory subsystem that manage the static SLC cache wherein a garbage collection operation relocating/reclaiming the entire static SLC cache to the XLC blocks during host idle time (AAPA, [0021]) with Kessler’s memory partitioned into exempt portion (e.g., first sub-section storing new objects exempted from scavenging) and collected portion (e.g., second sub-section, wherein garbage collection is performed); and only the older data in the collected portion is garbage collected while the younger data in the exempted portion is not scavenged. The motivation of doing so would be for the benefits of for reducing the number of live objects copied to an old generation during a generational scavenging garbage collection (Kessler, col. 3, ll. 51-54).
Thus, the combination of AAPA and Kessler teaches identifying, by a processing device, an exempt portion of a data cache of a memory sub-system, wherein the exempt portion comprises a first set of data blocks that store first data written by a host system to the data cache; identifying a collected portion of the data cache of the memory sub-system, wherein the collected portion comprises a second set of data blocks that store second data written by the host system.
The combination of AAPA and Kessler teaches performing a media management operation on the collected portion of the data cache to relocate the second data to a storage area of the memory sub-system that is at a higher data density than the data cache, wherein the exempt portion of the data cache is exempt from the media management operation (Kessler, col. 5, ll. 61-66, The most recently allocated objects in the new generation are kept in a “younger” section, while the less recently allocated objects in the new generation are kept in an “older” section... only the older section of the new generation is scavenged; AAPA, [0019], Conventionally, during host idle time, a garbage collection operation can be performed to relocate …host data stored in the static SLC cache to high density bulk storage, referred to as an XLC (e.g., MLC/TLC/QLC) storage area).
Regarding independent claim 7, AAPA teaches a system comprising: a memory component; and a processing device operatively coupled to the memory component ([0021], Conventional memory sub-systems are configured to manage the static SLC cache by relocating or reclaiming the entire static SLC cache to the XLC blocks during host idle time…garbage collection also involves additional writes by rewriting the data from the static SLC cache to the XLC storage are), the processing device to: … (Claim recites substantially the same limitations as in claim 1, and is therefore rejected for the same reasons set forth in the analysis of claim 1).
Additionally, Kessler further teaches determine, based on one or more first workload metrics associated with a host system, a first exempt portion size of a data cache of a memory sub-system (claim 19, a first area being initially designated to store recently allocated objects, wherein the first area includes first and second sub-sections, the method comprising: designating the first sub-section {exempt} of the first area for allocation of new objects; col. 6, ll. 5-6, by not scavenging the younger section, the objects in the younger section are allowed more time to die; Kessler, col. 12, ll. 35-38, the size of a younger Section may be increased when it is determined that during garbage collection on the older Section, a significant number of live objects are copied into the old generation); determine, based on one or more first workload metrics associated with a host system, a first exempt portion size of a data cache of a memory sub-system (Kessler, col. 12, ll. 35-38, the size of a younger Section may be increased when it is determined that during garbage collection on the older Section, a significant number of live objects are copied into the old generation); identify a first exempt portion of the data cache based on the first exempt portion size, wherein the first exempt portion includes a first set of data blocks storing first data written to the data cache by the host system (Kessler, col. 7, ll. 18-22, the positioning of boundary 322 may be a dynamic process. Specifically, boundary 322 may be repositioned as necessary during processing to effectively optimize the performance of a computing System); Docket No. 34300.403 (L0133)… (Claim recites substantially the same limitations as in claim 1, and is therefore rejected for the same reasons set forth in the analysis of claim 1).
Regarding independent claim 15, Claim recites substantially the same limitations as in claim 1, and is therefore rejected for the same reasons set forth in the analysis of claim 1.
Additionally, Kessler teaches a non-transitory computer-readable medium storing instructions that, when executed, cause a processing device to (claim 1, computer-implemented method; Fig. 7).
Regarding claim(s) 2 and 16, the combination of AAPA and Kessler further teaches identifying a fixed size of the exempt portion of the data cache (Kessler, col. 11, ll. 59-62, the boundary may be fixed such that the relative sizes of the younger section and the older section are constant).  
Regarding claim(s) 3 and 17, the combination of AAPA and Kessler further teaches maintaining storage of the first data in the data cache following performance of the garbage collection operation (Kessler, col. 5, ll. 65-66, only the older section of the new generation is scavenged; col. 6, ll. 5-6, by not scavenging the younger section, the objects in the younger section are allowed more time to die).  
Regarding claim(s) 4 and 18, the combination of AAPA and Kessler further teaches reallocating the first data from the exempt portion of the data cache to a different portion of the data cache following performance of the garbage collection operation (AAPA, [0019], Conventionally, during host idle time, … garbage collection operation includes a process of relocating data from one or more data blocks (e.g., the static SLC cache) into a new destination data block (e.g., the XLC storage)).  
Regarding claim(s) 5 and 19, the combination of AAPA and Kessler further teaches wherein the first data comprises a set of most recent data written by from the host system; and wherein the second data comprises data that is older than the first data (Kessler, col. 5, ll. 61-66, The most recently allocated objects in the new generation are kept in a “younger” section, while the less recently allocated objects in the new generation are kept in an “older” section. When the new generation becomes filled to the extent that it is not possible to allocate an additional object in the new generation, only the older section of the new generation is scavenged).  
Regarding claim(s) 6 and 20, the combination of AAPA and Kessler further teaches wherein the garbage collection operation is performed in response to identifying an idle event associated with the host system (AAPA, [0019], Conventionally, during host idle time, … garbage collection operation includes a process of relocating data from one or more data blocks (e.g., the static SLC cache) into a new destination data block (e.g., the XLC storage)).
Regarding claim(s) 8, the combination of AAPA and Kessler further teaches wherein at least one of the one or more first workload metrics comprise a host burst size associated with the host system, an amount of valid data garbage collected into the high data density storage area, or an amount of host data written to the high data density storage area (Kessler, col. 12, ll. 35-38, the size of a younger Section may be increased when it is determined that during garbage collection on the older Section, a significant number of live objects are copied into the old generation).  
Regarding claim(s) 9, the combination of AAPA and Kessler further teaches wherein the data cache comprises single level cells and the storage area comprises one of multi-level cells, triple level cells, or quad-level cells (AAPA, [0019], Conventionally, during host idle time, … garbage collection operation includes a process of relocating data from one or more data blocks (e.g., the static SLC cache) into a new destination data block (e.g., the XLC storage)).  
Regarding claim(s) 10, the combination of AAPA and Kessler further teaches wherein the processing device is to: identify a first idle event associated with the host system, wherein the first garbage collection operation is performed in response to the first idle event (AAPA, [0019], Conventionally, during host idle time, … garbage collection operation includes a process of relocating data from one or more data blocks (e.g., the static SLC cache) into a new destination data block (e.g., the XLC storage); Kessler, col. 9, ll. 9-11, a garbage collection typically occurs either when an attempt is made to allocate an object or during pause in processing).  
Regarding claim(s) 11, the combination of AAPA and Kessler further teaches wherein the processing device is to: Docket No. 34300.403 (L0133) 30determine, based on one or more second workload metrics associated with the host system, a second exempt portion size of the data cache; identify a second exempt portion of the data cache, wherein the second exempt portion is based on the second exempt portion size and stores third data written by the host system; and identify a second collected portion of the data cache of the memory sub-system, wherein the second collected portion stores fourth data written by the host system (Kessler, col. 6, ll. 6-11, After Scavenging of the older Section is completed, the older Section effectively becomes the current younger Section, while the younger Section effectively becomes the current older Section on which Scavenging will be performed when the current younger Section fills up; col. 7, ll. 18-22, the positioning of boundary 322 may be a dynamic process. Specifically, boundary 322 may be repositioned as necessary during processing to effectively optimize the performance of a computing System).  
Regarding claim(s) 12, the combination of AAPA and Kessler further teaches wherein the first exempt portion size and the second exempt portion size are different values (Kessler, col. 7, ll. 18-22, the positioning of boundary 322 may be a dynamic process. Specifically, boundary 322 may be repositioned as necessary during processing to effectively optimize the performance of a computing System).  
Regarding claim(s) 13, the combination of AAPA and Kessler further teaches wherein the processing device is to: perform a second garbage collection operation on the second portion of the data cache to relocate the second data to the storage area, wherein the first exempt portion of the data cache is exempt from the second garbage collection operation (Kessler, Col. 6, ll. 6-11, After Scavenging of the older Section is completed, the older Section effectively becomes the current younger Section, while the younger Section effectively becomes the current older Section on which Scavenging will be performed when the current younger Section fills up; col. 7, ll. 18-22, the positioning of boundary 322 may be a dynamic process. Specifically, boundary 322 may be repositioned as necessary during processing to effectively optimize the performance of a computing System).  
Regarding claim(s) 14, the combination of AAPA and Kessler further teaches wherein the processing device is to: identify a second idle event associated with the host system, wherein the second garbage collection operation is performed in response to the second idle event (AAPA, [0019], Conventionally, during host idle time, … garbage collection operation includes a process of relocating data from one or more data blocks (e.g., the static SLC cache) into a new destination data block (e.g., the XLC storage); Kessler, col. 9, ll. 9-11, a garbage collection typically occurs either when an attempt is made to allocate an object or during pause in processing).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY C. CHAN whose telephone number is (571) 272-9992.  The examiner can normally be reached on Monday - Friday 9 AM to 5 PM EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRACY C CHAN/            Primary Examiner, Art Unit 2138